Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant has filed an amendment after final. 
    PNG
    media_image1.png
    771
    758
    media_image1.png
    Greyscale

The amendment recites and U.S. Patent No.: 2018/0292829A1 to Matthews teaches  “…
wherein, in response to a relatively low degree of confidence, the adaptation of the human- interface comprises outputting, via the human-machine interface, additional display and driving explanation information to the driver via a plurality of display units of the transportation vehicle,
wherein a first display unit of the plurality of display unis 
shows images recorded by a camera of the 
transportation vehicle, 
and
wherein a second display unit of the plurality of display 
units shows driving maneuver explanations”. (see paragraph 140 where the control system can provide a message to explain the maneuver and allow the user to cancel the action and display the road in FIG. 25). 


/JEAN PAUL CASS/                      Primary Examiner, Art Unit 3668